*538By order of the Family Court, Rockland County (Miklitsch, H.E.), dated October 4, 2000, the respondent was directed to contribute the sum of $3,000 per year to the cost of the college education of the parties’ daughter, “so long as she is in college.” Although the respondent stipulated at a hearing that the daughter graduated in May 2004, the petitioner effectively was denied the opportunity to proffer evidence that the daughter was enrolled in and attended college during the 2003/04 school year (cf. Matter of Carmen V. v Bruce R., 87 AD2d 595, 596 [1982]). The Support Magistrate then denied that branch of the petition which sought reimbursement of the college expenses pertaining to that period upon concluding that the petitioner failed to submit evidence of the daughter’s enrollment and attendance during the relevant time period. Since, however, the Support Magistrate effectively precluded the petitioner from proffering the appropriate evidence, we remit the matter to the Family Court, Rockland County, for a hearing, with the benefit of the submission of such evidence, on that branch of the petition.
The petitioner’s remaining contentions are without merit. Mastro, J.P., Skelos, Florio and Dickerson, JJ., concur.